DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10  filed February 15, 2022, with respect to the prior art of Bajaj et al (US 2014/019984) failing to teach or fairly suggest a controller that is configured to:
a)  perform the wet etch process to selectively remove the first material with respect to the second material by controlling a time duration for each dispense cycle of the first chemical solution and the second chemical solution, 
b) control the chemical injection manifold to expose the substrate to the first chemical solution to chemically modify the first material  to create a chemically modified layer have been fully considered and are persuasive, and
 c) control the chemical injection manifold to remove the chemically modified layer without removing the second material
   The anticipation rejection of claims 1-3 and 7-11 by the prior art of Bajaj et al (US 2014/0199840) has been withdrawn. As applicant argues on page 13 of  the prior art of Sotoku et al (US 2018/0090352) also fails to teach the controller that is configured to control at least the chemical injection manifold to selectively etch the polycrystalline material with respect to another material as recite in claims 12-20. Likewise, the rejection of claims 12-20 using the combined teachings of Sotuku et al and Bajaj et al have been withdrawn. The prior art of Okuda et al (US 6,805,769) fails to cure these deficiencies as applicant argues in the third paragraph of page 13 of the Remarks. Thus, the previous rejections have been withdrawn.
	With regards to 35 U.S.C. 112(f) means plus function interpretation of “wet etching tool” in claims 12-20, the applicant has amended the claims to replace a wet etching tool with a wet etching apparatus to cancel the means plus function language and hence the 35 U.S.C. 112(f) claim interpretation has been withdrawn. 
	The interpretation of a chemical supply system under 35 U.S.C. 112(f) means plus function  will be maintained.
The replacement of the dry etching tool with the dry etching apparatus has not recited sufficient structure and thus the term “dry etching apparatus” will also be interpreted under 112(f) as recited below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 
Chemical supply system as recited in claims 1-22
Dry etching apparatus as recited in claims 12-22
Transfer module as recited in claims 12-22
Isolation pass-through module as recited in claims 12-22

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Chemical supply system is recited as element 702 can include reservoirs to hold the various liquid etch solutions and/or connected to chemical supply line inputs see [0067] of the original specification.
Dry etching apparatus is recited as element 752 in the original specification see [0070]. According to [0071] the dry etching apparatus can be chambers that implement such dry etch processes as plasma etching, reactive ion etching, chemical vapor etching, atomic layer etching.
Transfer module is recited as element 754 in the original specification see [0071] this is interpreted as a transfer robot.
Isolation pass-through module is recited as element 756 in the original specification see [0073] this is interpreted as a chamber such as a load lock chamber.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest the controller that is configured to perform the steps as recited in independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716